Citation Nr: 0414592	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-23 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from determinations of the VA Regional Office (RO) 
in Manila, the Republic of the Philippines, which found that 
the appellant had no recognized military service with the 
Armed Forces of the United States, and therefore was not 
eligible for VA benefits.
FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant had no service in the United States Armed 
Forces.


CONCLUSION OF LAW

The criterion of "veteran," for purposes of entitlement to 
VA benefits, has not been met.  38 U.S.C.A. §§ 101(2), 107 
(West 2002); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 3.203 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Board initially notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) and 
its implementing regulations became effective.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002);  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law redefines the obligations of VA with 
respect to the duty to assist claimants, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
change in the law is generally applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  

The United States Court of Appeals for Veterans Claims (the 
Court), however, has also held that, in a case where the law 
is dispositive of the claim, the claim should be denied 
because of lack of legal merit under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The Court has also held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive in the matter.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).

The Board observes that for this matter, applicable law is in 
fact dispositive of the claim per Sabonis.  Nevertheless, the 
Board also notes that in its July 2002 and December 2002 
determinations, as well as in a May 2003 statement of the 
case and February 2004 supplemental statement of the case, 
the RO advised the appellant of the law applicable to his 
claim, and appropriately notified him that his claim was 
being denied because of this law.  Accordingly, in this 
instance, the Board finds that the RO satisfied any and all 
applicable duties under the VCAA, such that the Board may now 
review the matter on appeal.

Analysis

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
A "veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 3.1(d) 
(2003).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107 (West 2002); 38 
C.F.R. § 3.40 (2003).

An individual who desires VA benefits must initially qualify 
as a claimant by submitting evidence of service and character 
of discharge.  Aguilar v. Derwinski, 2 Vet. App. 21 (1991); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  For the purpose 
of establishing entitlement to pension, compensation, 
dependency and indemnity compensation, or burial benefits, VA 
may accept evidence of service submitted by an individual, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
if the evidence meets the following conditions: (1) the 
evidence is a document issued by the service department (a 
copy of an original document is acceptable if the copy was 
issued by the service department or if the copy was issued by 
a public custodian of records who certifies that it is a true 
and exact copy of the document in the custodian's custody); 
(2) the document contains needed information as to length, 
time, and character of service; and (3) in the opinion of VA, 
the document is genuine and the information contained in it 
is accurate. 38 C.F.R. § 3.203(a) (2003).  Where an 
individual does not submit evidence of service, or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203, VA shall request verification of service 
from the service department.  38 C.F.R. § 3.203(c) (2003).

The Court has held that VA is prohibited from finding, on any 
basis other than a service department document which VA 
believes to be authentic and accurate or a service department 
verification, that a particular individual served in the 
United States Armed Forces.  Service department findings, 
therefore, are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Dacoron v. Brown, 
4 Vet. App. 115, 120 (1993); Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).

In September 2000, the appellant filed his claim for VA 
benefits, indicating that he served with the United States 
Armed Forces in the Philippines from March 6, 1942, to April 
30, 1945.  He reported that he was a Private with the 53rd 
Infantry Regiment.  He indicated that he currently went by 
one name, but also listed another name as the one used in 
service.  

In April 2001, the RO advised the appellant that it was 
unable to confirm his service, and requested that he provide 
any documentation in his possession that might verify his 
service, including an Affidavit for Philippine Army 
Personnel.  In May 2001, the appellant provided a document 
listing the names of several individuals who apparently 
served in "H" Company, 2nd Battalion, 53rd Infantry Regiment, 
from March 6, 1942, to April 30, 1945.  One of the listed 
names matched a name provided by the appellant as the one 
used during his service.  In August 2001, he provided 
affidavits from friends and individuals averring to have 
served with him as recognized guerillas during his service.  
Thereafter and throughout this appeal, the appellant 
continued to provide written statements in support of his 
claim, and duplicate copies of the aforementioned documents.

As the service information submitted by the appellant did not 
meet the criteria set out under 38 C.F.R. § 3.203(a), the RO 
requested verification of the appellant's claimed service per 
38 C.F.R. § 3.203(c).  The RO received some information in 
April 2001 and June 2001 to indicate that the appellant did 
not have service with the United States Armed Forces.  In 
July 2002, however, the RO received official certification 
from the NPRC, which advised that it had no record of the 
appellant's service with the United States Armed Forces, 
including as a recognized guerilla, under the names he 
provided to the RO.

In July 2002 and December 2002, the RO denied the claim.  The 
appellant submitted his notice of disagreement in January 
2003.  The RO then issued a statement of the case in May 
2003.  In July 2003, the RO received the appellant's VA Form 
9 substantive appeal.  At that time, he also submitted a 
document issued by the custodian of rosters for the "H" 
Company of the 2nd Combat Battalion, 53rd Infantry Regiment, 
noting that the appellant was with that unit from March 6, 
1942, to April 30, 1945.  The RO issued a supplemental 
statement of the case in February 2004, and certified the 
matter for transfer to the Board for review in May 2004.

On the basis of the evidence of record, there is no 
demonstration of qualifying service in this case.  The 
appellant has offered documentation in support of his claimed 
service, but the RO determined that this information was 
insufficient to confirm his service, and the Board agrees 
with that decision, especially as none of this information 
was issued by the service department.  38 C.F.R. § 3.203(a).  
The RO then appropriately requested service verification 
using all pertinent information provided by the appellant, 
including his multiple names, and the NPRC officially 
reported in July 2002 that it had no such record of service 
for this individual.  

The Board further finds that the appellant did not thereafter 
submit additional information that would warrant a request 
for recertification.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994).  Although the appellant did submit another document 
in July 2003, as the RO noted in the February 2004 
supplemental statement of the case, this information was only 
duplicative of that already used to attempt to confirm his 
service (and again, the document was not issued by the 
service department).  Accordingly, the Board holds that VA 
has fulfilled its duty under 38 C.F.R. § 3.203(c) in 
attempting to verify the appellant's claimed service.

In sum, the Board concludes that the appellant is not 
considered a "veteran" for purposes of entitlement to VA 
benefits, and has not attained status as a claimant.  
Therefore, the appellant's claim of entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for VA benefits is not established, and so 
the appeal is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



